Mr. Maye, through a unique set of events, was never convicted of a sexually oriented offense. A jury verdict of "guilty" does not constitute a conviction, especially where a state statute compels that an individual can only be convicted of one of two allied offenses of similar import. See R.C. 2941.25(A), which reads:
"Where the same conduct by defendant can be construed to constitute two or more allied offenses of similar import, the indictment or information may contain counts for all such offenses, but the defendant may be convicted of only one."
When the jury returned a verdict of guilty as to the both abduction and kidnapping, an election was made and Maye was convicted only of abduction. He cannot now nor any time in the future be convicted of any other offense. Abduction is not a sexually oriented offense.
Under the circumstances, we cannot do what the statute forbids, namely make Maye be convicted of kidnapping. The majority opinion goes to great lengths to do just that. I disagree with its reasoning and hence with its result. I, therefore, dissent. *Page 177